Citation Nr: 0002671	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  99-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel





INTRODUCTION

The veteran had active service from January 1969 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to special monthly pension on 
account of being in need of aid and attendance of another 
person or on account of being housebound.

The Board notes that although the veteran appeared and 
testified before the undersigned Board Member at a September 
22, 1999 Video Conference, a transcript of this Video 
Conference could not be obtained.  The veteran was notified 
of this, but in December 1999 the veteran informed the Board 
in writing that he did not desire an additional hearing.  The 
Board further observes that the veteran filed a September 
1999 signed waiver of regional office consideration of 
additional evidence submitted to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to disabilities, or unable to avoid the hazards of his 
daily environment.  

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.  


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being in need of aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502(b), 1521(d), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.351, 3.352 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  The need for aid and attendance is 
defined as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b).  "Aid and attendance" is considered 
necessary where a veteran is unable to dress or undress 
himself, or keep himself ordinarily clean and presentable, or 
feed himself, or use bathroom facilities by himself.  38 
C.F.R. § 3.352(a).  A claimant is "permanently housebound" 
when substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind (visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less); or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The veteran is currently service-connected for left ear 
hearing loss and the residuals of a left fibula fracture, 
both of which are rated as noncompensable.  The evidence of 
record also shows that veteran has various nonservice-
connected ailments, including Dysthymia, PTSD, right ear 
hearing loss, painful joints, an above the elbow amputation 
involving the left arm, degenerative joint disease of the 
cervical spine, right shoulder fracture and right ankle 
fracture residuals with degenerative joint disease, hallux 
valgus, and a visual deficit.

At the outset, with regard to the veteran's claim for special 
monthly pension at the housebound rate, the Board notes that, 
despite the veteran's multiple disabilities, the most recent 
rating decision indicates that he does not have a single 
permanent disability that is evaluated as 100 percent 
disabling.  Since having a single disability which is 
evaluated as 100 percent disabling is a threshold requirement 
for an increased pension benefit based on housebound status, 
38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d), it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met, 
and the RO was correct in denying housebound benefits.

Turning to the specific evidence of record, an October 1998 
VA general medical examination report notes that the veteran 
had a history of cerebrovascular accident resulting in poor 
visual acuity.  The examiner also recounted the veteran's 
complaints concerning his amputated left arm, which prevents 
the veteran from being able to cut a steak, butter bread, or 
dress himself without difficulty.  The examiner stated that 
the veteran came to the appointment alone, was not 
hospitalized, could still drive, bathe and feed himself, and 
go to the toilet on his own.  It was observed that he was not 
permanently bedridden.  The veteran stated that he spends 
most of his days sitting at the lake or visiting friends and 
drinking coke.  The examiner commented that despite the 
veteran's hemisphasia, the veteran's vision was better that 
5/200.  The diagnoses were as follows: status post amputation 
of the left arm just below the deltoid; coronary artery 
disease with stent placement; degenerative joint disease 
involving the right and left knee causing moderate functional 
loss of both; and a vertebral basilar cerebrovascular 
accident resulting in left hemianopsia.

A May 1999 VA examination report for housebound status or 
permanent need for regular aid and attendance stated that the 
veteran complained he was unable to do housework or attend to 
personal care.  Nutrition, gait, posture, and general 
appearance were observed to be good.  No restrictions of the 
lower extremities or of the spine, neck, or trunk were found.  
There was no pathology observed that would affect the 
veteran's bowel or bladder control, or cause dizziness, loss 
of memory, or poor balance such as to affect his ability to 
perform self-care or ambulate beyond the premises of his 
home.  The veteran was noted to be able to walk one mile 
without the assistance of another person and that the use of 
canes, braces, crutches, or walkers were not required for 
locomotion.  Moreover, it was reported that the veteran was 
able to leave his premises, as the occasion required.  The 
examiner certified that the veteran required the daily 
personal heath care service of a skilled provider without 
which the veteran would require hospital, nursing home, or 
other institutional care.  The diagnosis was amputation of 
the left arm at the shoulder.

The Board has also reviewed the veteran's written statement 
and the written statements of the veteran's wife and former 
employer, which explain that due to his amputated left arm, 
the veteran has difficulty carrying very much, washing and 
ironing his clothes, dressing, eating, opening jars or mail, 
household chores, and taking a shower.  And although the 
transcript of the veteran's September 1999 Video Conference 
testimony could not be obtained and entered into the record, 
the undersigned Board Member presided over the Video 
Conference and recalls the veteran's testimony and 
appearance.  

The Board notes that the evidence of record demonstrates that 
the veteran is not blind, bedridden, or a patient in a 
nursing home.  The Board also observes that although the 
foregoing evidence shows that the veteran does have some 
difficulty eating or preparing some kinds of food, dressing, 
and in taking a shower, there is no showing that the veteran 
requires the assistance of another person to perform 
activities of daily living such as feeding or dressing 
himself, keeping himself ordinarily clean and presentable, or 
tending to the wants of nature.  Despite the fact that the 
May 1999 VA examination report for housebound status or 
permanent need for regular aid and attendance certifies that 
the veteran requires the daily personal heath care service of 
a skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care, such a 
conclusion is not supported by the evidence.  Indeed, the 
medical record shows that separate from his left arm 
amputation, the veteran does not otherwise suffer from any 
infirmity severe enough to cause him to be housebound or 
require regular aid and attendance.  The veteran is not 
bedridden, as he can walk on his own without the aid of 
another person or device, and can still drive.  Indeed, the 
evidence shows that the veteran can, and does, leave the 
confines of his premises and engage in outside activities, 
such as socializing with friends, without difficulty and 
whenever he so desires.  In essence, the Board concludes that 
despite the fact that the veteran's left arm has been 
amputated, he is able to perform the personal functions life 
satisfactorily, such as being able to feed, clothe, and clean 
himself, as well as attend to the wants of nature, albeit 
with some inconvenience or difficulty. 


ORDER

Special monthly pension on account on account of being in 
need of aid and attendance of another person or on account of 
being housebound is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

